Exhibit 10.4

AMENDMENT NO. 2

to

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
February 25, 2010, by and between Farmer Bros. Co., a Delaware corporation (the
“Company”), and Drew H. Webb (“Webb”).

WHEREAS, Webb is currently employed by the Company pursuant to that certain
Employment Agreement, dated as of March 3, 2008 as amended by Amendment No. 1 to
Employment Agreement dated December 31, 2008 (the “Agreement”); and

WHEREAS, the Company and Webb desire to amend the Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Section 3 of the Agreement is hereby amended and restated to read in its
entirety as follows:

“Duties: Webb shall serve as Executive Vice-President of Sales and Marketing of
the Company. As such his general responsibilities shall include oversight
responsibility for the Company’s sales, marketing, strategic planning and
corporate development functions, subject to such changes in such
responsibilities as the Company’s CEO shall make from time to time. Webb shall
also perform such other executive duties as are directed by the Company’s CEO or
Board of Directors (“Board”). Webb shall devote to the Company’s business
substantially all of his working time. Service as a director or equivalent of
other for-profit organizations shall require approval of the Board.”

2. No change is being made in Webb’s compensation or benefits under the
Agreement, and in consideration therefor Webb agrees that the changes in his
title and responsibilities as set forth in Section 1 above do not constitute
“Good Reason” for resignation under Section 7B of the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

FARMER BROS. CO. By:  

/s/ Roger M. Laverty III

  Roger M. Laverty III   Chief Executive Officer

 

WEBB

/s/ Drew H. Webb

Drew H. Webb

 

1